 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN JOSE DIVISION
11
12 RAAD ZUHAIR RABIEH,                                 Case No. 5:19-cv-00944 NC
13                    Plaintiff,                       SUA SPONTE JUDICIAL
                                                       REFERRAL FOR PURPOSES OF
14           v.                                        DETERMINING RELATIONSHIP
                                                       OF CASES
15 UNITED STATES OF AMERICA, et al.,
16                    Defendants.
17
18        In accordance with Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the
19 above captioned case is referred to District Judge Edward J. Davila to determine whether it
20 is related to 5:16-cv-04256 EJD, Raad Zuhair Rabieh v. Paragon Systems, Inc., eat al.
21        IT IS SO ORDERED.
22
23        Date: February 21, 2019                  _________________________
                                                   Nathanael M. Cousins
24                                                 United States Magistrate Judge
25
26
27
28
     Case No. 19-00944 NC
     SUA SPONTE JUDICIAL REFERRAL
     RE: RELATING CASES
